People v Owens (2016 NY Slip Op 03020)





People v Owens


2016 NY Slip Op 03020


Decided on April 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2013-08752
 (Ind. No. 1180/12)

[*1]The People of the State of New York, respondent, 
vTony Owens, appellant.


Lynn W. L. Fahey, New York, NY (Bryan D. Kreykes of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, William H. Branigan, and Anish M. Patel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered August 28, 2013, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's failure to base his speedy trial motion on the specific contention that he now raises on appeal renders that contention unpreserved for appellate review (see CPL 470.05[2]; People v Randall-Whitaker, 55 AD3d 931, 932). In any event, contrary to the defendant's contention, the Supreme Court properly excluded from the time chargeable to the People the period from January 3, 2013, to January 22, 2013, because after the People's declaration of readiness for trial, any period of an adjournment in excess of that actually requested by the People is excluded (see People v Cortes, 80 NY2d 201; People v Young, 110 AD3d 1107; People v Boumoussa, 104 AD3d 863). Here, the total time chargeable to the People was less than the six-month time period provided by CPL 30.30(1)(a). Accordingly, the Supreme Court properly denied the defendant's motion pursuant to CPL 30.30 to dismiss the indictment.
The defendant's contention that he was deprived of the effective assistance of counsel is without merit (see People v Henry, 95 NY2d 563, 565-566).
DILLON, J.P., LEVENTHAL, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court